Appeals from judgments of the Supreme Court, Albany County, entered upon jury verdicts at Trial Term and from orders of the same court denying appellants’ motion to set aside the verdicts as inadequate. On the instant record we are involved with an infant and we feel that the judgment in his case is inadequate and that it should be raised to $20,000. It is our opinion, considering the proof introduced by the appellants that the jury could properly limit the award in the derivative action of appellant James E. Seay to $3,600. Judgment and order reversed, on the law and the facts, with costs, and a new trial, limited to the issue of damages, ordered in the ease of Peter F. Seay, unless within 20 days after the service of the order to be entered hereon defendant stipulates to increase the verdict to $20,000, in which event judgment and order, as so modified, affirmed, with costs. Judgment and order in the derivative action affirmed without costs. Reynolds, J. P., Greenblott, Cooke, Sweeney and Simons, JJ., concur.